Citation Nr: 1738215	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.

The issues of service connection for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 decision, the RO denied service connection for bilateral hearing loss; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The evidence received since the September 2008 rating decision, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 2008 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  New and Material Evidence - Hearing Loss

Prior to the filing of the current claim of entitlement to service connection for bilateral hearing loss, the AOJ previously denied a claim of service connection for bilateral hearing loss in a September 2008 rating decision.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2008).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (2008).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2008).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c) (West 2014).  Here, the Veteran did not submit a notice of disagreement.

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was originally denied service connection for bilateral hearing loss because the medical evidence of record did not establish sufficient hearing impairment to establish a hearing loss disability for VA purposes.  The Veteran filed the current claim to reopen in September 2009.  In order to reopen the claim, the new evidence must show hearing impairment sufficient to establish a hearing disability for VA purposes.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  The threshold for clinically normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, however, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  Thus, although some hearing impairment was shown, it was not severe enough to be a disability for VA purposes.

The evidence received since the September 2008 denial consists of more recent VA and private treatment records, the Veteran's lay statements and testimony, and an April 2010 VA examination.  The new treatment records do not include any audiograms or other findings of a hearing loss disability for VA purposes.  Although the Veteran testified that his hearing loss was attributable to an auditory processing disorder, not sensorineural hearing loss, the Board notes that the same degree of hearing loss is required for service connection of hearing loss regardless of the underlying diagnosis.  Finally, the April 2010 VA examination continues to show insufficient hearing impairment to establish a hearing loss disability.  Thus, the additional evidence does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for bilateral hearing loss have not been met.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for bilateral hearing loss is not reopened.


REMAND

The Veteran has not undergone a VA examination for his PTSD claim.  The April 2010 VA psychiatric examination addressed only whether the Veteran's current depression was related to the documented depression in service.

During the pendency of this appeal, the Veteran has been diagnosed with PTSD.  He also has reported multiple PTSD stressors.  First, he described an incident wherein he and his wife were held at gun point by a Chinese soldier in Tibet in May 1993 while on an intelligence mission.  In her August 2010 statement, the Veteran's wife reported the same.  Second, the Veteran reported that part of his responsibilities as the Air Force attaché in Hong Kong was receiving human remains reported to be from United States prisoners of war or missing in action (POW/MIA).  Finally, during VA treatment in July 2012, the Veteran reported exposure to traumatic war zone stressors while serving in Grenada during the invasion and was diagnosed with chronic, military-related PTSD.  The Board takes judicial notice of the dates of the invasion of Grenada as from October 1983 to December 1983.  The Veteran's military personnel records include an annual review from this time period that shows he worked as an intelligence staff officer in Florida.  It does not show temporary duty in Grenada.

In a January 2010 DPRIS response noted that this veteran's PTSD request had not been researched because no valid stressor had been identified that JSRRC could research.  Nevertheless, the Veteran has provided corroborating lay evidence of the May 1993 incident through his wife's statement and, through his own statements, has suggested a causal link between that incident and his current PTSD.  Thus, an examination is necessary to determine if the Veteran has PTSD due to a military stressor.

Also on remand, VA should attempt to verify whether the Veteran served in Grenada during the invasion. 

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the Board notes that, in light of the Veteran's testimony that his PTSD prevents him from working, TDIU is inextricably intertwined with the PTSD claim.

The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.


Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran served in Grenada during the invasion, to include any temporary duty assignments.

2.  Then, schedule the Veteran for a VA PTSD examination to determine if he has PTSD and if so, if it is related to service.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Does the Veteran have PTSD separate and distinct from his service connected depressive and anxiety disorders?

b.  Was the Veteran's PTSD at least as likely as not (50 percent probability or greater) caused by his military service, to include the May 1993 confrontation?

c.  If service in Grenada during the invasion is shown, was the Veteran's PTSD at least as likely as not (50 percent probability or greater) caused by this service?

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  After the development requested above has been completed, readjudicate the claims that are the subject of the Remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


